Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of CN201811577618.9, filed in China on 12/20/2018.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-15 are allowed since the closest prior arts are Reiman et al (U.S. Patent Pub. No. 2015/0080703), Miller et al (U.S. Patent Pub. No. 2016/0343127), and Lipton et al (U.S. Patent Pub. No. 2013/0223714).
Reiman teaches systems and methods for evaluating prospective treatments for progressive brain disorders like Alzheimer's disease and the progressive effects of aging involve the use of an imaging device communicatively coupled to a computing device. The imaging device may takes a plurality of brain imaging measurements from each of a plurality of human 
Miller teaches A computer-implemented method, system and non-transitory computer readable storage medium for classifying a region of interest of a subject, including receiving imaging data comprising at least one image element, the imaging data comprising the region of interest of the subject; providing a plurality of atlases, each of the plurality of atlases having a candidate region that corresponds to the region of interest of the imaging data, each of the plurality of atlases having at least one image element with associated location and property information; co-registering the plurality of atlases to the imaging data, using at least one processor; assigning a probability to generate a labeling parameter for the region of interest, the probability being associated with each atlas; and classifying the region of interest of the subject based on the assigning.
Lipton teaches methods and systems are disclosed for assessing a quantitative image volume from an individual subject comprising comparing the image from the subject to images from a control group of subjects using voxel-wise comparison. The methods allow detection of pathologies or lesions in the individual subject being assessed.
However, when looking at all the available prior arts, none teach that (i) classifying the value of each voxel in each of the plurality of patient images within a second image set as an eigenvector, and (ii) segmenting the plurality of patient images within the second image set to obtain the tumor body region and the edema region, wherein the second image set includes (i) the high b-value diffusion weighted image, (ii) a first apparent diffusion coefficient image obtained via calculations according to the low b-value diffusion weighted images of the patient and the mid b-value diffusion weighted images of the patient, and (iii) a second apparent diffusion coefficient image obtained via calculations according to the mid b-value diffusion weighted images of the patient and the high b-value diffusion weighted images of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 12/20/2019. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665